Citation Nr: 9907207	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, manifested by anxiety and depression, 
including as residual to exposure to mustard gas.

2.  Entitlement to service connection for a respiratory 
disability, including as a residual of exposure to mustard 
gas.

3.  Entitlement to service connection for corneal opacities, 
including as a residual of exposure to mustard gas.

4.  Entitlement to service connection for chronic 
conjunctivitis, including as a residual of exposure to 
mustard gas.

5.  Entitlement to service connection for headaches, 
including as a residual of exposure to mustard gas.

6.  Entitlement to service connection for laryngitis, 
including as a residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.

This appeal stems from a November 1994 rating decision of the 
RO that denied entitlement to service connection for the 
disabilities at issue.

The veteran has indicated that he was around the area of 
Hiroshima, Japan shortly after the atomic bombing that took 
place during World War II.  He has reportedly stated, 
however, as noted in a March 1998 report of contact, that he 
does not wish to claim service connection for any 
disabilities at issue herein as being the result of radiation 
exposure.  The veteran has not claimed entitlement to service 
connection for any radiogenic disease as so defined, and thus 
would not be entitled to any presumptions related thereto.  
See 38 C.F.R. §§ 3.309(d) and 3.311 (1998).  Since a claim 
for a non-presumptive disability relating to any such 
radiation exposure would then require evidence of a direct 
medical nexus to service--regardless of whether the veteran 
is a "radiation-exposed veteran"--the Board finds such a 
claim of service connection for any disability as the result 
of radiation exposure has not been set forth and is not in 
appellate status.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table);  compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994), infra.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether an acquired psychiatric disorder 
(depression and anxiety), a respiratory disability, corneal 
opacities, chronic conjunctivitis, headaches or laryngitis 
were incurred in, or aggravated by, service, or were the 
result of inservice exposure to mustard gas.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
an acquired psychiatric disorder (depression and anxiety), a 
respiratory disability, corneal opacities, chronic 
conjunctivitis, headaches or laryngitis, including as a 
result of exposure to mustard gas, have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, we find that none of the 
veteran's claims are well grounded.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The record discloses that most of the veteran's service 
medical records may have been destroyed in a fire that took 
place at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  His September 1946 separation 
examination report, however, is of record.  The Board is 
cognizant that because most of the veteran's service medical 
records may be presumed to have been destroyed, that the VA 
has a heightened obligation, because of the missing records, 
to explain thoroughly the reasons and bases for its decision.  
See 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); see also Marciniak v. Brown, 10 Vet. 
App. 198 (1997).

The September 1946 separation examination report indicates 
that the veteran had had stomach trouble, and had been sent 
to the station hospital at Camp Wolters in February 1945.  
Objectively at the time of separation, however, the abdomen 
wall and viscera were normal, as were the mouth, lungs and 
chest.  It was stated that there were no abnormalities of the 
eyes.  Vision was noted to be 20/25 for each eye.  He was 
found to be psychiatrically and neurologically normal as 
well.  A moderate deviation of the septum to the left was 
noted, but it was stated that there were no other defects.

A May 1982 private physician's evaluation, apparently from 
Blanchard Valley Hospital, notes the veteran's history of 
lung problems since 1980, following a November 1979 chemical 
explosion with inhalation of fumes.  Since that time, the 
veteran reported having had respiratory problems.  He 
complained of shortness of breath, cough, wheezing and 
pleuritic chest pain.  The physical findings were decreased 
breath sounds with wheezing.  The diagnosis was bronchospasm, 
by history.  The diagnosis and findings were considered to 
have been a result of this injury.  By his history, the 
veteran was unable to work due to this, and [perhaps] due to 
recurrent chest pain and dyspnea.  Objectively, he had 
findings of obstructive lung disease, but no pulmonary 
function testing or a bronchoscopy had been performed.  An 
associated chest x-ray report disclosed that he probably had 
a calcified granuloma.  There was also some interval increase 
in prominence of the bronchovascular shadows.  There were a 
few small associated infiltrations that suggested basal 
bronchitis and minor secondary pneumonitis.  There was minor 
pleural thickening over the apices.

On a September 1982 VA claim form for pension benefits, the 
veteran indicated that he had not been treated in service for 
any sickness, disease or injury.

The veteran was examined by the VA in February 1983, at which 
time the lungs were clear on evaluation of the respiratory 
system.  The report appears to state that bronchospasm had 
not been demonstrated.  An otolaryngological evaluation from 
that month notes the November 1979 accident.  Since that 
time, the veteran indicated, he had noticed increased 
dizziness and occasional earache and tinnitus.  It was found 
that his history and physical examination were indicative of 
a defect in the vestibular function; whether this was due to 
toxic exposure from inhalation was unclear.  A February 1983 
VA chest x-ray report states that there was no definite 
abnormality of the heart or lungs.

A February 1983 VA psychiatric examination report recounts 
the veteran's history of the November 1979 accident: a tank 
containing liquid "blew up" in his face.  He was taken to a 
bathroom and washed; he apparently drank milk and vomiting 
was induced.  At one point during the interview, the 
veteran's voice disappeared.  He became mute and tears came 
from his eyes.  After about four or five minutes he started 
to talk, but his voice was hoarse and he was stuttering and 
stammering.  The incident, of his losing his voice and then 
regaining it, lasted about 10 to 15 minutes.  Mental status 
evaluation revealed that the veteran was extremely anxious, 
agitated and severely panicky to the point that he would 
actually lose his voice.  He was severely depressed.  The 
veteran was "so totally dominated by anxiety and depression 
that it is very clear that the diagnosis was chronic," the 
examiner stated.

A January 1987 VA x-ray report notes that the veteran's lungs 
were free of acute disease.  Findings consistent with a 
granuloma were noted.

A January 1991 private medical record indicates that the 
veteran had undergone a bilateral upper lid blepharoplasty.

VA outpatient treatment records from January 1987 to April 
1993 have been obtained.  At times, the veteran had 
complaints of atypical chest pain.  In November 1989 it was 
indicated that medication was the probable cause of the 
veteran's atypical chest pain.  In May 1990, it was indicated 
that the "esophageal part" of this [chest pain?] seemed to 
be resolved.  In September 1990 the veteran presented with 
complaints of dizziness and poor balance.  He was assessed 
with probable acute laryngitis.  An eye evaluation from 
August 1992 revealed that the veteran had healthy discs; 
refractive error was noted.

The NPRC, in an August 1993 response to an RO request, 
reveals that there were no records found regarding the 
veteran's inservice hospitalization at Camp Wolters in Texas.

The veteran submitted two lay statements, received in 
September 1993.  One, from Harry E. Honecker, Jr., indicates 
that he recalled that the veteran had been behind in his 
training in service due to illness from some kind of testing.  
A second, from "E. M.", indicates that he himself underwent 
mustard gas testing, and that the veteran also "took the 
mustard gas test" at Camp Walters, Texas, in 1945.  E.M. 
indicated that he was a witness to testing.

In a January 1994 statement, the veteran indicated that when 
hospitalized in service, he had been told that he had had 
food poisoning.  When a "mustard gas test" had "[come] out 
recently" he then knew "what the trouble was".

In a statement received in October 1994, the veteran named 
three physicians who treated him after service, reportedly 
for exposure to mustard gas.

At an April 1996 RO hearing, the veteran described how he had 
been exposed, in his belief, to mustard gas while in service.  
This reportedly took place at [Camp] Wolters, Texas.  He wore 
a gas mask, along with a suit and gloves for the testing, but 
part of his arm, part of his neck and an ear were exposed to 
the gas.  He also discussed how his mask had been pulled 
loose.  After the test, he indicated, he went into a coma for 
11 days, and was hospitalized for almost three weeks.  He 
mentioned two of the physicians he named in his October 1994 
statement, but indicated that those physicians treated him 
for ptomaine poisoning.  He indicated that he never told 
these physicians "what actually it was" because he did not 
really know "the whole thing."  He asserted that some 
people had died during the gas testing in question, but did 
not know their names.  He gave no clear answer as to how he 
knew that they died.  He acknowledged the postservice 
industrial accident.  Regarding the statements of Harry 
Honecker, Jr. and E.M., the veteran admitted that they were 
not "in the test" with him.  The veteran asserted that his 
employer at the time of the industrial accident blamed his 
problems on the service.

James R. Paxton, in an April 1996 statement, indicated that 
he had been at Camp Wolters, Texas, when the veteran went 
through some kind of testing.  He further indicated that the 
veteran was taken to a hospital.

A January 1997 response from the NPRC discloses that there 
were no personnel records available regarding the veteran.  
An April 1997 response from the NPRC indicates that an 
alternative search for service hospitalization records was 
negative.

An October 1997 letter from the United States Army Chemical 
and Biological Defense Command reveals that no records 
specific to the veteran were maintained by that organization.  
Camp Wolters, Texas was a standard training area using tear 
gas or chlorine in gas chamber training exercises.  It is 
indicated that the camp was not one of the areas where 
experimentation was conducted using any mustard agent.

The RO provided the veteran another hearing in a May 1998 at 
which time he testified that he was in "very, very good 
health" prior to service.  He recounted his story of 
inservice exposure to mustard gas.  He admitted that he did 
not actually see anyone die from the testing, even though he 
asserted that others did, in fact, die.  He related having 
had shortness of breath and dizziness when trying to climb a 
hill, called "Separation Hill", during training.  He also 
indicated that, apparently at that time, he vomited when he 
ate "K" rations or "C" rations.  He had complaints of a 
"hollow" feeling, weakness, dizziness and headaches, and 
discussed various other current problems.  The veteran's 
spouse confirmed that he had some of the symptoms of which he 
complained.  He acknowledged that a lawyer with the company 
for whom he worked at the time of the postservice industrial 
accident believed that the veteran's ailments were related 
service.  He asserted that he had been told in service that 
he was being exposed to mustard gas.  When asked about 
physicians who may have treated him postservice, he indicated 
that at least two of them were deceased and that he did not 
know where their records might be.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Presumptive provisions provide that if certain 
specified chronic diseases become manifest to a degree of 10 
percent within one year of separation from service, such 
disabilities will be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 
3.309.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c); 4.9.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Except as otherwise provided, exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316.  Lack of evidence that might trigger the presumption 
is not a bar, per se, to direct service connection if the 
evidence otherwise justifies it.  38 C.F.R. § 3.303(d); 
compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a 
radiogenic disease not listed in the presumptive service 
provisions precluded service connection on a presumptive 
basis in that case, but did not preclude service connection 
on a direct basis).

In this case, the separation examination was essentially 
negative.  Although additional records pertaining to the 
veteran's inservice hospitalization are apparently 
unobtainable, the evidence that is available suggests that he 
was hospitalized for stomach problems.  While it might be 
useful to have other service medical records, the presence of 
the separation examination is most helpful in showing that 
none of the disabilities which the veteran relates to service 
were actually found therein.  No medical evidence of record 
links any of the claimed disabilities such as anxiety and 
depression--to the extent they may even exist currently--to 
service.  There is also no evidence of record showing that a 
psychosis, an organic disease of the nervous system (e.g. 
involving headaches) or any other chronic disease as defined 
by law was present to a compensable degree within one year of 
service that they could then be presumed to have been 
incurred therein.  Therefore, service connection on a direct 
basis, or on the basis of any presumption provided in 
38 C.F.R. §§ 3.307 and 3.309, is not warranted.

The veteran has not actually claimed full-body exposure to 
mustard gas in this case.  Rather, he has only alleged 
partial exposure.  By itself, this would remove consideration 
of 38 C.F.R. § 3.316 from this case.  Even assuming, however, 
that the veteran is somehow, in fact, alleging full-body 
exposure, perhaps due to leaks in the suit he wore at the 
time, there is no competent evidence whatsoever to support 
his contention that he was actually exposed to mustard gas, 
as opposed to some other substance.  He has made apparently 
contradictory assertions on whether he was told in service 
that he was so exposed, i.e. he has indicated that he was 
told his problems in service were due to food poisoning, and 
that he did not know until "recently" that his problems 
were due to mustard gas exposure.  Even assuming as true that 
he had been told in service that he underwent mustard gas 
testing, he is a layperson and such a statement is much like 
a layperson repeating what he believes a physician told him 
about the etiology of a disability.  The veteran is not 
qualified to opine as to the nature and properties of a 
chemical to which he may have been exposed in service, or of 
any resulting disability therefrom, and his assertion that 
others told him that it was mustard gas, cannot amount to 
competent or probative evidence that he was so exposed.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  To the contrary, the evidence 
involving Camp Wolters in this case from the service 
department shows that no mustard agent testing was performed 
there.

The additional lay statements from others who have indicated 
that they served with the veteran do not well ground his 
claims.  The statements from Harry E. Honecker, Jr., and 
James R. Paxton are vague, and do not implicate mustard gas.  
Moreover, they are apparently laypersons and are thus not 
qualified to opine as to the nature of any chemical to which 
the veteran was exposed or link any current disability either 
to service or to such alleged exposure.  Aside from the 
veteran's apparent contradiction of the statement from E. M., 
(i.e. this individual apparently indicated he witnessed the 
veteran or perhaps others undergoing mustard gas testing, but 
the veteran indicated at the April 1996 RO hearing that this 
witness had not actually been present during the veteran's 
tests), E.M., as a layperson, is not qualified to opine as to 
the nature of any chemical to which the veteran may have been 
exposed.  Id.  In this regard, his assertion is merely 
cumulative of the veteran's assertion; neither of them can 
competently opine as to the scientific nature of any chemical 
to which they were exposed.

The veteran has been diagnosed postservice with laryngitis, 
most recently as being acute and at one time apparently 
related to postservice psychiatric problems.  He has also 
apparently developed bronchitis and obstructive lung disease 
since service.  He has not, however, established that full-
body exposure to mustard gas ever took place.  As noted, the 
actual evidence shows that no such testing occurred at Camp 
Wolters during the veteran's period of service.  Without 
competent evidence of such inservice full-body exposure, the 
postservice development of these disabilities cannot be 
linked to service via 38 C.F.R. § 3.316, and no other 
evidence otherwise links these findings to service.  The 
veteran underwent a bilateral upper lid blepharoplasty in 
January 1991, but there is no evidence of record of chronic 
conjunctivitis or of corneal opacities.  Even if there were 
evidence of those latter disabilities, however, since he has 
not established full-body exposure to mustard gas he could 
not avail himself of 38 C.F.R. § 3.316 to tie them 
presumptively to service.  Any refractive error that had been 
noted at separation is not considered a disability.  
38 C.F.R. §§ 3.303(c), 4.9.

The postservice November 1979 industrial accident is 
actually, for purposes of determining whether these claims 
are well grounded, irrelevant.  That is, such contrary 
evidence to the veteran's claims need not be evaluated since 
he has yet to posit a plausible claim in the first instance 
that his purported disabilities at issue did, in fact, result 
from service.  Compare Wandel v. West, 11 Vet. App. 200 
(1998) (the discrediting of evidence contrary to the grant of 
service connection does not serve as evidence that supports 
service connection).

The RO has made every reasonable attempt to obtain any 
existing service medical records, including the 
hospitalization records and service personnel records.  
Moreover, the RO has obtained evidence which unequivocally 
shows that no mustard gas testing was performed at Camp 
Wolters, Texas, where the veteran had been stationed.  The RO 
also requested, in the November 1997 supplemental statement 
of the case, that the veteran supply the names and addresses 
of the physicians that he identified in his October 1994 
statement--physicians who he indicated treated him following 
service for mustard gas exposure.  Although he was sent 
authorization forms by the RO for release of these records, 
he did not respond to this request.  The Board finds that the 
veteran has not clearly alleged that any of these physicians 
found that he was, in fact, exposed to mustard gas in service 
or that he has a disability resulting therefrom.  Rather, his 
assertion that he was treated by them for such exposure is 
merely a reassertion of his unconfirmed speculation that he 
was exposed to mustard gas in service--and that he received 
some kind of medical care from them following service.  Aside 
from his contrary assertion at the April 1996 RO hearing--
that at least two of these physicians treated him for 
ptomaine poisoning, and that they did not even know he had 
been exposed to mustard gas--his statement of the nature of 
their treatment is only the characterization of a layperson.  
Even if he went to them for medical treatment of what he 
believed to be a residual of mustard gas exposure, that does 
not mean that he is correct in his belief.  In any event, he 
has not responded to requests for any additional information 
from these providers and indicated at the May 1998 hearing 
that the records of at least two of the physicians' 
identified were essentially unavailable.  The Board finds 
that there is no additional duty pursuant to 38 U.S.C.A. 
§ 5103 to attempt further to seek any such records.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran identified Fort Worth General Hospital as a place 
where he was reportedly treated during service for exposure 
to mustard gas.  The RO attempted to obtain records from such 
a facility, but the veteran did not provide a complete 
address, and the record reflects that the RO's efforts to 
locate it were to no avail.  There is also no indication that 
there is any medical evidence available from the veteran's 
employer at the time of the November 1979 accident, that 
would point towards inservice exposure to mustard gas as the 
cause of any current disability.  The veteran indicated as 
much at the May 1998 hearing: that the lawyer for this 
company had argued his ailments were due to service, i.e. no 
physician was cited.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

On a VA Form 1-9, received in January 1998, the veteran 
queried as to how his honesty can be questioned given the 
lack of service records.  The Board notes that for the 
purposes of determining whether his claims are well grounded, 
his statements are generally presumed to be true.  See 
Robinette, supra.  This presumption, however, does not extend 
to matters which he is not qualified to proffer an opinion.  
Id; see also Espiritu and Stadin, supra.  It would be 
speculation to conclude that the veteran was exposed to 
mustard gas in service, and he is unqualified to opine 
otherwise.  While the veteran may actually believes that he 
was exposed to mustard gas, this does not amount to probative 
evidence.  The separation examination report, however, is of 
evidence and shows no such claimed disabilities.

Based upon the foregoing, the service-connection claims for 
an acquired psychiatric disorder (depression and anxiety), a 
respiratory disability, corneal opacities, chronic 
conjunctivitis, headaches and laryngitis are not well 
grounded and must, accordingly, be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316; Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette.

Since the issues in this case are held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (depression and anxiety), a respiratory disability, 
corneal opacities, chronic conjunctivitis, headaches and 
laryngitis, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 10 -


